Order entered October 6, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00276-CR

                     STEVEN JAMES MORRIS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

                On Appeal from the 59th Judicial District Court
                           Grayson County, Texas
                       Trial Court Cause No. 072064

                                     ORDER

      Before the Court is appellant’s October 4, 2021 second motion to extend

time to file appellant’s brief. We GRANT appellant’s motion and ORDER

appellant’s brief filed on or before October 25, 2021. If appellant’s brief is not

filed by that date, this appeal may be abated for the trial court to make findings in

accordance with rule of appellate procedure 38.8. See TEX. R. APP. P. 38.8(b)(2).


                                              /s/   LANA MYERS
                                                    JUSTICE